DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the lateral distance".  There is insufficient antecedent basis for this limitation in the claim.	
All claims dependent from the above claims are rejected for incorporating the deficiency by virtue of their dependencies. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 16-20 is directed to a form of energy or a signal, which is non-statutory subject matter. The claims recites a “computer readable medium”. Under current office policy, absent an explicit definition for the term “machine-readable medium” the broadest reasonable interpretation of the term is taken to include both: statutory forms of storage media, such as RAM, ROM, CD and storage devices, and non-statutory transitory media, or signals. A review of applicant’s specification reveals the term “machine-readable medium” appears in [0034], but does not contain an explicit definition. As such, the claimed medium is directed to transitory media, such as a signal, or form of energy. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. Thus, the claims are rejected as non-statutory. 
The examiner suggests amending the claim to recite “on a non-transitory machine-readable medium”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 16, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groult (US20190263410).
Regarding claim 1, Groult teaches a method of operating an autonomous vehicle, comprising: 
detecting, based on an input received from a sensor of an autonomous vehicle that is being navigated by an on-board computer system, an occurrence of a driving event ([0016]-[0018] disclosing detecting using LIDAR and camera a vehicle present on an emergency lane “driving event”); 
making a determination by the on-board computer system, upon the detecting the occurrence of the driving event, whether or how to alter the path planned by the on-board computer system according to a set of rules ([0026]-[0027] disclosing determining based on the detection that the emergency lane exists adjacent to the autonomous vehicle lane and the presence of a vehicle on the emergency lane that it is a dangerous situation. [0029] disclosing determining to alter the path when it is determined to be a dangerous situation by either changing lateral position, or decreasing speed or changing lane. The set of rules in this case is a vehicle in a shoulder and the autonomous vehicle being adjacent to the shoulder lane); 
and performing further navigation of the autonomous vehicle based on the determination until the driving event is resolved; wherein the driving event comprises: (1) a presence of an object in a shoulder area of the road, or (2) accumulation of more than a certain number of vehicles behind the autonomous vehicle, or (3) a slow vehicle ahead of the autonomous vehicle, or (4) a do-not-change-lane zone is within a threshold ([0029] disclosing changing the lateral position of the autonomous vehicle to increase the distance between the autonomous vehicle and the emergency lane based on the determination that the driving event is an object in a shoulder area of the road, i.e., performing navigation based on the determination until the event is resolved. Note, [0044] discloses returning the vehicle back to the original lateral position after passing the object).

Regarding claim 2, Groult teaches the method of claim 1, wherein the set of rules specifies that in case that the autonomous vehicle is driving in a traffic lane that is not immediately adjacent to the shoulder area, then the determination is to continue the navigation of the autonomous vehicle without altering the path planned previously ([0026]-[0027] disclosing determining based on the detection that the emergency lane exists adjacent to the autonomous vehicle lane and the presence of a vehicle on the emergency lane that it is a dangerous situation. [0029] disclosing determining to alter the path when it is determined to be a dangerous situation by either changing lateral position, or decreasing speed or changing lane. [0027] makes it clear that the emergency lane has to be adjacent to the autonomous vehicle to start monitoring it, thus it is interpreted that the determination to continue navigation without altering the planned path if the autonomous vehicle is not adjacent to the emergency lane)

Regarding claim 8, Groult teaches an autonomous vehicle system, comprising:
a sensor installed on an autonomous vehicle, the sensor configured to detect driving conditions ([0016]-[0018] disclosing detecting using LIDAR and camera a vehicle present on an emergency lane “driving event”); and
an on-board computer system configured to navigate the autonomous vehicle ([0058] disclosing a control unit to perform autonomous lane change or lane bias for the autonomous vehicle which may also be fully autonomous, i.e., on board computer to navigate the autonomous vehicle),
wherein the on-board computer system is further configured to:
receive an input from the sensor ([0058] disclosing the control unit receives sensor information);
detect, based on the input, occurrence of a driving event ([0016]-[0018] disclosing detecting using LIDAR and camera a vehicle present on an emergency lane “driving event”);
make a determination, upon the detecting the occurrence of the driving event, whether or how to alter a planned path according to a set of rules ([0026]-[0027] disclosing determining based on the detection that the emergency lane exists adjacent to the autonomous vehicle lane and the presence of a vehicle “object” on the emergency lane that it is a dangerous situation. [0029] disclosing determining to alter the path when it is determined to be a dangerous situation by either changing lateral position, or decreasing speed or changing lane. The set of rules in this case is a vehicle in a shoulder and the autonomous vehicle being adjacent to the shoulder lane); and
perform further navigation of the autonomous vehicle based on the determination until the driving event is resolved ([0044] discloses returning the vehicle back to the original lateral position after passing the object);
wherein the driving event comprises: (1) a presence of an object in a shoulder area of the road, or (2) accumulation of more than a certain number of vehicles behind the autonomous vehicle, or (3) a slow vehicle ahead of the autonomous vehicle, or (4) a do-not-change-lane zone is within a threshold ([0029] disclosing changing the lateral position of the autonomous vehicle to increase the distance between the autonomous vehicle and the emergency lane based on the determination that the driving event is an object in a shoulder area of the road, i.e., performing navigation based on the determination until the event is resolved).

Regarding claim 16, Groult teaches computer readable medium having code stored thereon, the code, when executed by a computer comprising one or more processors, causing the computer to implement a method, the code comprising instructions for:
 detecting, based on an input received from a sensor of an autonomous vehicle that is being navigated by the computer, an occurrence of a driving event ([0016]-[0018] disclosing detecting using LIDAR and camera a vehicle present on an emergency lane “driving event”);
 making a determination, upon the detecting the occurrence of the driving event, whether or how to alter the path planned by the on-board computer system according to a set of rules ([0026]-[0027] disclosing determining based on the detection that the emergency lane exists adjacent to the autonomous vehicle lane and the presence of a vehicle “object” on the emergency lane that it is a dangerous situation. [0029] disclosing determining to alter the path when it is determined to be a dangerous situation by either changing lateral position, or decreasing speed or changing lane. The set of rules in this case is a vehicle in a shoulder and the autonomous vehicle being adjacent to the shoulder lane);
 and performing further navigation of the autonomous vehicle based on the determination until the driving event is resolved; wherein the driving event comprises: (1) a presence of an object in a shoulder area of the road, or (2) accumulation of more than a certain number of vehicles behind the autonomous vehicle, or (3) a slow vehicle ahead of the autonomous vehicle, or (4) a do-not-change-lane zone is within a threshold ([0029] disclosing changing the lateral position of the autonomous vehicle to increase the distance between the autonomous vehicle and the emergency lane based on the determination that the driving event is an object in a shoulder area of the road, i.e., performing navigation based on the determination until the event is resolved).

Regarding claim 17, Groult teaches the computer readable medium of claim 16, wherein the driving event comprises detecting the presence of the object in the shoulder area of the road, and wherein the performing further navigation comprises altering a future path according to a relationship between a current speed of the autonomous vehicle and a lateral distance of the object ([0029] disclosing the vehicle may perform any avoidance maneuvers between lateral shift away from the object which will increase the lateral distance to the object or reducing speed without shifting to the right, i.e., the further navigation alters path according to a relationship between current speed and a lateral distance).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable by Groult (US20190263410) in view of Xu (US20190027034).
Regarding claim 3, Groult teaches the method of claim 2. Groult does not teach wherein the making the determination comprises determining whether to steer away from the shoulder area based on the lateral distance.
Xu teaches wherein the making the determination comprises determining whether to steer away from the shoulder area based on the lateral distance ([0022] disclosing determining if the object on the shoulder is within a prescribed distance from the shoulder line “edge of traffic lane of autonomous vehicle” and based on that determination to determine to steer away “bias” the host vehicle).	Groult and Xu are analogous art because they are in the same field of endeavor, collision avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Groult to incorporate the teaching of Xu of wherein the making the determination comprises determining whether to steer away from the shoulder area based on the lateral distance in order to create a safe distance between the host vehicle and the object (Xu [0022]).

Regarding claim 4, Groult as modified by Xu teaches the method of claim 3, wherein the further navigation based on the determination to steer away from the shoulder area comprises: determining whether a safe lane change away from the shoulder area is possible, and in case that the safe lane change is possible, making the safe lane change; or in case that the safe lane change is not possible, biasing within the current lane in a direction away from the shoulder area (Groult [0039] disclosing a lane change to steer away from the shoulder may be performed if it is determined to be non-critical “safe”. [0040] disclosing performing a lateral shift instead of a lane change away from the shoulder). 

Regarding claim 7, Groult teaches the method of claim 1. Groult does not teach wherein the detecting the presence of the object comprises determining a lateral distance between an edge of a traffic lane in which the autonomous vehicle is currently driving and an edge of the object.
Xu teaches wherein the detecting the presence of the object comprises determining a lateral distance between an edge of a traffic lane in which the autonomous vehicle is currently driving and an edge of the object ([0022] disclosing determining if the object on the shoulder is within a prescribed distance from the shoulder line “edge of traffic lane of autonomous vehicle” and based on that determination to determine to steer away “bias” the host vehicle).
Groult and Xu are analogous art because they are in the same field of endeavor, collision avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Groult to incorporate the teaching of Xu of wherein the making the determination comprises determining whether to steer away from the shoulder area based on the lateral distance in order to create a safe distance between the host vehicle and the object (Xu [0022]).

Regarding claim 14, Groult teaches the system of claim 8, wherein the driving event comprises detecting the presence of the object in the shoulder area of the road ([0026]-[0027] disclosing determining based on the detection that the emergency lane exists adjacent to the autonomous vehicle lane and the presence of a vehicle “object” on the emergency lane that it is a dangerous situation);
Groult does not teach and wherein the on-board computer system is configured to: determine whether a lateral distance between the object and a current position of the autonomous vehicle is less than a safe lateral distance; and in case that the lateral distance is less than the safe lateral distance, maneuver the autonomous vehicle to increase lateral separation from the object to be greater than the safe lateral distance, or slow down the autonomous vehicle.
Xu teaches determine whether a lateral distance between the object and a current position of the autonomous vehicle is less than a safe lateral distance ([0022] disclosing determining if the host vehicle will pass within a minimum threshold distance from the object “determine whether a distance between the object and the position of the autonomous vehicle is less than a safe lateral distance”; and
in case that the lateral distance is less than the safe lateral distance, maneuver the autonomous vehicle to increase lateral separation from the object to be greater than the safe lateral distance, or slow down the autonomous vehicle ([0022] disclosing placing the autonomous vehicle in the bias position away from the shoulder in order to increase the clearance between the autonomous vehicle and the object, which is interpreted as in the case the lateral distance is less than the safe lateral distance, maneuver the vehicle to increase the separation).
Groult and Xu are analogous art because they are in the same field of endeavor, collision avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Groult to incorporate the teaching of Xu of wherein the making the determination comprises determining whether to steer away from the shoulder area based on the lateral distance in order to create a safe distance between the host vehicle and the object (Xu [0022]).

Regarding claim 15, Groult as modified by Xu teaches the system of claim 8. Groult as modified by Xu does not yet teach wherein the shoulder area is to a left of the autonomous vehicle.
Xu teaches wherein the shoulder area is to a left of the autonomous vehicle (at least [0012] disclosing detecting an object outside the boundary of the lane which could be a right shoulder or a left shoulder).
Groult and Xu are analogous art because they are in the same field of endeavor, collision avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Groult to incorporate the teaching of Xu of wherein the shoulder area is to a left of the autonomous vehicle. It would have been obvious to replace the emergency lane of Groult with the left shoulder of Xu which would yield predictable results.

Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable by Groult (US20190263410) in view of Xu (US20190027034) and Kamatani (US20200172094).
Regarding claim 5, Groult as modified by Xu teaches the method of claim 4. Groult as modified by Xu does not teach further comprising reducing vehicle speed prior to reaching within a first distance from the object, wherein the first distance is a function of a speed of the autonomous vehicle at a time the object was detected. However, Groult teaches reducing the speed of the vehicle while passing the object on the shoulder ([0047]).
Kamatani teaches reducing vehicle speed prior to reaching within a first distance from the object, wherein the first distance is a function of a speed of the autonomous vehicle at a time the object was detected ([0038] and figure 5 disclosing a distance A for assistance operating range which is based on TTC, thus the distance is based on the speed of the vehicle at the time).
Groult as modified by Xu and Kamatani are analogous art because they are in the same field of endeavor, collision avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Groult as modified by Xu to incorporate the teaching of Kamatani of reducing vehicle speed prior to reaching within a first distance from the object, wherein the first distance is a function of a speed of the autonomous vehicle at a time the object was detected in order to vary the assistance depending on the lateral distance between the target and the roadway boundary (Kamatani [0041]).

Regarding claim 6, Groult as modified by Xu and Kamatani teaches method of claim 5. Groult as modified by Xu and Kamatani does not yet teach wherein the first distance is further dependent on the lateral distance.
	Kamatani further teaches wherein the first distance is further dependent on the lateral distance ([0041] and [0039] disclosing the operating range is set to a different distance when it is determined that the lateral distance between the target and the roadway boundary is greater than a threshold).
Groult as modified by Xu and Kamatani are analogous art because they are in the same field of endeavor, collision avoidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Groult as modified by Xu to incorporate the teaching of Kamatani of reducing vehicle speed prior to reaching within a first distance from the object, wherein the first distance is a function of a speed of the autonomous vehicle at a time the object was detected in order to vary the assistance depending on the lateral distance between the target and the roadway boundary (Kamatani [0041]).

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable by Groult (US20190263410) in view of Meyer (US20210041869)
Regarding claim 9, Groult teaches the system of claim 8. Groult does not teach wherein, in case that the certain number of vehicles is greater than a regulatory limit in a driving area of the autonomous vehicle, the on-board computer system allows the vehicle behind the autonomous to pass by making a lane change.
Meyer teaches wherein, in case that the certain number of vehicles is greater than a regulatory limit in a driving area of the autonomous vehicle, the on-board computer system allows the vehicle behind the autonomous to pass by making a lane change ([0123] disclosing autonomous vehicles accommodating for other vehicles to change lane when the number of vehicles in a lane are greater than a limit. This is interpreted as a vehicle allows another vehicle to pass by changing lane).
Groult and Meyer are analogous art because they are in the same field of endeavor, autonomous vehicle positioning. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Groult to incorporate the teaching of Meyer of in case that the certain number of vehicles is greater than a regulatory limit in a driving area of the autonomous vehicle, the on-board computer system allows the vehicle behind the autonomous to pass by making a lane change in order to adjust the number of vehicles per lane to conform to regulations and laws (Meyer [0123]).

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable by Groult (US20190263410) in view of Pereira (US9922566).
Regarding claim 10, Groult teaches the system of claim 8. Groult does not teach wherein the on-board computer system determines a front vehicle to be a slow vehicle based on at least one of a posted speed limit, an estimated speed of the front vehicle and a current speed of the autonomous vehicle.
Pereira teaches wherein the on-board computer system determines a front vehicle to be a slow vehicle based on at least one of a posted speed limit, an estimated speed of the front vehicle and a current speed of the autonomous vehicle (col 11 lines 15-30 disclosing determining if a slower vehicle exists in front of the autonomous vehicle that is driving less than a speed limit).
Groult and Pereira are analogous art because they are in the same field of endeavor, autonomous maneuvering in driving events. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Groult to incorporate the teaching of Pereira of determines a front vehicle to be a slow vehicle based on at least one of a posted speed limit, an estimated speed of the front vehicle and a current speed of the autonomous vehicle in order to determine the next passing zone to pass the slow vehicle (Pereira col 11 lines 15-25).

Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable by Groult (US20190263410) in view of Pereira (US9922566) and Karunai (US20200391653).
Regarding claim 11, Groult as modified by Pereira teaches the system of claim 10. Groult as modified by Pereira does not teach wherein the front vehicle is determined to be a slow vehicle in cases that the estimated speed of the front vehicle is a margin less than the posted speed limit.
Karunai teaches wherein the front vehicle is determined to be a slow vehicle in cases that the estimated speed of the front vehicle is a margin less than the posted speed limit ([0056] disclosing determining a slow vehicle when speed is less than the speed limit by a percentage “margin”).
Groult as modified by Pereira and Karunai are analogous art because they are in the same field of endeavor, autonomous maneuvering in driving events. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Groult as modified by Pereira to incorporate the teaching of Karunai of wherein the front vehicle is determined to be a slow vehicle in cases that the estimated speed of the front vehicle is a margin less than the posted speed limit in order to avoid collision with a slow vehicle.

Regarding claim 12, Groult as modified by Pereira and Karunai teaches the system of claim 11, wherein the margin changes with the posted speed limit (Karunai [0056] disclosing determining a slow vehicle when speed is less than the speed limit by a threshold “margin”. The threshold may be a percentage thus the margin changes with every different speed limit).

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable by Groult (US20190263410) in view of Hashimoto (US20220063627).
Regarding claim 13, Groult teaches the system of claim 8. Groult does not teach wherein the driving event is that an exit that is to be taken by the autonomous vehicle is within the threshold, and wherein the on-board computer system is configured to: determine whether the autonomous vehicle is already in a lane closest to the exit; and
in case that the autonomous vehicle is not already in the lane closest to the exit, changing a current lane to the lane closest to the exit, and disabling further lane changes until the autonomous vehicle exits using the exit.
Hashimoto teaches wherein the driving event is that an exit that is to be taken by the autonomous vehicle is within the threshold, and wherein the on-board computer system is configured to:
determine whether the autonomous vehicle is already in a lane closest to the exit ([0027] disclosing determining that the vehicle is not in the lane adjacent to the exit); and
in case that the autonomous vehicle is not already in the lane closest to the exit, changing a current lane to the lane closest to the exit, and disabling further lane changes until the autonomous vehicle exits using the exit ([0027] disclosing determining based on the determination that the vehicle is not in the lane adjacent to the exit changing into the lane adjacent to the exit and taking the exit. This is also interpreted as disabling other lane changes since the vehicle takes the exit).
Groult and Hashimoto are analogous art because they are in the same field of endeavor, autonomous maneuvering in driving events. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Groult to incorporate the teaching of Hashimoto of determine whether the autonomous vehicle is already in a lane closest to the exit; and in case that the autonomous vehicle is not already in the lane closest to the exit, changing a current lane to the lane closest to the exit, and disabling further lane changes until the autonomous vehicle exits using the exit in order to take an designated exit at a branch point (Hashimoto [0027]).

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable by Groult (US20190263410) in view of Zhu (US9766626).
Regarding claim 18, Groult teaches the computer readable medium of claim 16. Groult does not teach wherein the driving event comprises detecting the slow vehicle ahead of the autonomous vehicle and initiating a lane change into a new lane to overtake the slow vehicle.
Zhu teaches wherein the driving event comprises detecting the slow vehicle ahead of the autonomous vehicle and initiating a lane change into a new lane to overtake the slow vehicle (col 9 lines 34-60 disclosing passing a slow vehicle by changing lane to overtake the slow vehicle).
Groult and Zhu are analogous art because they are in the same field of endeavor, autonomous maneuvering in driving events. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Groult to incorporate the teaching of Zhu of wherein the driving event comprises detecting the slow vehicle ahead of the autonomous vehicle and initiating a lane change into a new lane to overtake the slow vehicle in order to determine when it is safe to pass a slow vehicle (Zhu col 9 lines 34-60).

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable by Groult (US20190263410) and Kato (US20200307594).
Regarding claim 19, Kato teaches the computer readable medium of claim 16, wherein the new lane is determined in an order due to more than one lane being available for the lane change, wherein the order comprises preferring changing lane to a first lane that is a designated passing lane over a second lane that is a designated lane for slower vehicles ([0151]-[0154] disclosing the autonomous vehicle uses the passing lane to pass a vehicle in the middle lane and will return to the middle lane after passing and will not consider the passing lane it’s home. while [0153] discloses if the driver intends by operating a signal a lane change to a slow lane LN1, then the vehicle will consider LN1 “slow lane” a home lane and will not return to LN2. It can be interpreted that the passing lane is a preferred lane to use to pass slow vehicles).
Groult and Kato are analogous art because they are in the same field of endeavor, autonomous maneuvering in driving events. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Groult to incorporate the teaching of Kato of wherein the driving event comprises detecting the slow vehicle ahead of the autonomous vehicle and initiating a lane change into a new lane to overtake the slow vehicle in order to  in order to enable safe overtaking with consideration to surrounding circumstances (Kato [0052]).

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable by Groult (US20190263410) and Ratnasingam (US9672734).
Regarding claim 20, Groult teaches the computer readable medium of claim 16. Groult does not teach wherein the driving event further comprises detecting a regulation that, at the current position of the autonomous vehicle, commercial vehicles are restricted to designated lanes, and maneuvering the autonomous vehicle to comply with the regulation. 
Ratnasingam teaches wherein the driving event further comprises detecting a regulation that, at the current position of the autonomous vehicle, commercial vehicles are restricted to designated lanes, and maneuvering the autonomous vehicle to comply with the regulation (col 48 lines 62-67 disclosing determining an appropriate lane for the autonomous vehicle based on regulations for commercial vehicles such as dedicated lanes for buses, i.e., maneuvering the autonomous vehicle to comply with the regulation). 
Groult and Ratnasingam are analogous art because they are in the same field of endeavor, autonomous maneuvering in driving events. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Groult to incorporate the teaching of Ratnasingam of wherein the driving event further comprises detecting a regulation that, at the current position of the autonomous vehicle, commercial vehicles are restricted to designated lanes, and maneuvering the autonomous vehicle to comply with the regulation in order to determine an appropriate lane for the autonomous vehicle (Ratnasingam col 48 lines 62-67).
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
20200231146 disclosing determining avoidance for a vehicle on shoulder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664